Citation Nr: 1420507	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  12-01 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to concurrent receipt of special separation benefits and VA service-connected compensation.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from July 1982 until July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary to adjudicate the claim.  

The recoupment of a veteran's separation pay from his or her VA disability compensation is required by 10 U.S.C.A. § 1174(h)(2) , which states that a member who has received separation pay under this section, or severance pay or readjustment pay under any other provision of law, based on service in the armed forces shall not be deprived, by reason of his receipt of such separation pay, severance pay, or readjustment pay, of any disability compensation to which he or she is entitled under the laws administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received.

The implementing regulation, 38 C.F.R. § 3.700(a)(5)(i) , provides that, "[w]here entitlement to disability compensation was established on or after September 15, 1981, a Veteran who has received separation pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of the receipt of separation pay subject to recoupment of the separation pay.  Where payment of separation pay or special separation benefits under section 1174a was made after September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay or special separation benefits less the amount of Federal income tax withheld from such pay." 38 C.F.R. § 3.700(a)(5)(i) .

An opinion of the VA General Counsel , VAOGCPREC 14-92, concluded that, "[i]n accordance with the provisions of 10 U.S.C.A. § 1174  and 38 C.F.R. § 3.700 , VA disability compensation should be offset to recoup the amount of special separation benefits received by a former member of the armed forces." See also VAOGCPREC 12-96. VAOGCPREC 12-96 held that 10 U.S.C.A. § 1174(h)(2)  requires that VA recoup from a Veteran's VA disability compensation the amount of "nondisability severance pay " received by the Veteran under section 631 of Pub. L. No. 96-513.

The Board also notes that legislation has been enacted to allow certain veterans to receive some measure of concurrent payments for both their retired military pay and their VA disability compensations.  The two programs are known as combat-related special compensation (CRSC) and concurrent retirement and disability payment (CRDP).

The CRSC program was established by the National Defense Authorization Act (NDAA) for the Fiscal Year 2003, Pub.L. 107-314 § 636, in December 2002.  The CRDP is a program that available to military retirees who served a minimum of 20 years creditable service, including service in the National Guard and Reserves.  See 10 U.S.C.A. §§ 1413a, 1414 (West 2002).  

The Veteran was separated from active service in July 1992.  His DD 214 indicates that he received special separation pay in the amount of $25,528.74.  

In a March 1993 rating decision, the RO granted service connection for left ear hearing loss, a perforated left eardrum, and a back disorder, all rated as noncompensable.  In a September 2008 rating decision, the RO increased the rating for the Veteran's back disability to 20 percent.  The rating decision was accompanied by notice that VA was withholding benefits equal to the amount of separation pay received minus the amount of Federal income tax withheld for a total of $18,380.69.  In a November 2008 rating decision, the RO granted service connection for a skin disorder and increased the rating for the Veteran's tinnitus to 10 percent.  This decision was again accompanied by notice that VA was withholding benefits to recoup the special separation pay.  In a May 2011 letter, the VA informed the Veteran that his payments would continue until July 1, 2012 because the incorrect tax rate had been applied.  

The Veteran submitted his NOD in June 2011.  He cited to the notice letter of May 2011.  In particular, he stated that he disagreed with the withholding.  

The Board finds that the RO has not considered whether the Veteran qualifies for concurrent payments under the CRSC and CRDP.  The December 2011 SOC does not indicate that this issue has been addressed, and a review of the claims file reveals that the Veteran has not received notice regarding these programs.  As such, a remand is required to provide the Veteran with notice and to further develop the issue.  

Based on a review of the record, it is unclear whether the RO has correctly applied the applicable laws and regulations.  The December 2011 SOC states that the Veteran was taxed at a rate of 28 percent, as opposed to the 20 percent as mandated by 38 C.F.R. § 3.700 (a)(5)(iii).  It does not follow that the Veteran's withholding would increase by $2,042, as stated in the SOC, if the RO erroneously applied a greater percentage of tax liability.  Thus, the Board finds that further development and explanation is warranted before deciding the claim.  

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with adequate notice concerning qualification for receipt of concurrent special separation benefits and service-connected disability compensation.  

2.  Undertake any development action deemed warranted to ascertain the total amount owed by the Veteran based on the application of the proper tax rate.  

3.  After the above-requested development, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate opportunity to respond before the case is returned to the Board.  


The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL J. SKALTSOUNIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



